DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
Claims 2, 3, 5, and 11-20 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-10, 21-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In the instant case, the applicant’s amendment appears to introduce new matter.

Regarding claim 1, the recitation “the first conduit for conveying the waste water fluid through gravity flow only” (emphasis added) (lines 1-2, see also lines 22-23) appears to introduce new matter.
Namely, while there is indeed adequate support for subject matter pertaining to “the waste water flowing through the first conduit by gravity” since the first conduit is clearly vertically oriented with an inlet located above an outlet (Figure 10 and Page 2, lines 7-28 of the specification), there does not appear to be adequate support that would suggest that the flow of waste water is positively limited to flow on the basis of gravity only (emphasis added) to the exclusion of all other types of fluid flow (e.g. pumping, capillary, etc.).  Specifically, the disclosure appears to depict only a portion (Figure 10) of an overall system, where the manner in which fresh water and waste water are delivered to the claimed heat exchanging device does not appear to be expressly disclosed.
Regarding claim 22, the recitation “the leak fluid is conveyed in the leak channels by gravity only” (lines 1-2) appears to introduce new matter for the same reasons as discussed with regard to claim 1 above.
Regarding claim 25, the recitation “a first conduit for conveying the waste water fluid through gravity only” (line 8, see also lines 28-29) appears to introduce new matter for the same reasons as discussed with regard to claim 1 above.
Regarding claim 26, the recitation “by gravity only” (line 12) appears to introduce new matter for the same reasons as discussed with regard to claim 1 above.
Regarding claim 31, the recitation “by gravity only” (line 13) appears to introduce new matter for the same reasons as discussed with regard to claim 1 above.
Claims 4, 6-10, 21, 23, 24, 27, 28, 29, 30, and 32 are rejected as depending from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 26, 27, 29, 30, 31, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the recitation “across the removed section of DWV copper pipe” (line 9) renders the claim in definite.  It is unclear how fluid is capable of flowing across a section of DWV pipe if the section of DWV pipe is removed from the existing plumbing system.
Regarding claim 30, the recitation “a heat exchanging device as recited in claim 25” (line 3) renders the claim indefinite since claim 25 recites “a heat recovery device” (claim 25, line 1).  For examination purposes it is assumed that the recitation reads as “a heat recovery device as recited in claim 25”.
Further regarding claim 30, the recitation “the existing piping system” (lines 5-6) renders the claim indefinite since claim 25 recites “an existing plumbing system” (claim 25, lines 2-3).  For examination purposes it is assumed that the recitation reads as “the existing plumbing system”.
Claims 26, 27, 29, 31, and 32 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 25-27, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Thompson et al. (US 5,740,857) and Wadkinson (US 4,228,848), and further in view of Glass (US 2015/0107806) and Byrne (US 2014/0138050).
Regarding claims 1 and 7, Thompson discloses a heat exchanging device for exchanging heat from a waste water fluid (Figure 1: See waste liquid disposal) at a first inlet temperature to a fresh water fluid (Figure 1: See potable water supply) at a second inlet temperature, lower than the first inlet temperature (Col. 5, line 45 to Col. 6, line 16, see also Col. 1, lines 14-40), the heat exchanging device comprising:
A first conduit (defined by 34) for conveying the waste water fluid through gravity flow only (Col. 3, lines 36-47 and Col. 9, lines 15-16: The waste water fluid is unpressurized and flows according to gravity) in a first downward flow direction (Figures 1, 5, and Col. 9, lines 15-16: Defined by waste water flow lines) from a waste water fluid inlet (84) at an upper end of the first conduit to a waste water fluid outlet (96) at a lower end of the first conduit (Figures 1 and 5), and
A second conduit (defined by 43) for conveying the fresh water fluid in a second upward flow direction (Figures 1, 5, and Col. 9, lines 15-16: Defined by water supply flow lines) opposite to the first downward flow direction (Figure 2), where the fresh water fluid is conveyed under pressure (Col. 9, lines 5-56) in the second upward flow direction while in thermal contact with the waste water fluid of the first conduit to transfer heat from the waste water fluid to the fresh water fluid (Abstract).
While Thompson discloses connecting the heat exchanging device to a plumbing system (Figure 1), Thompson does not teach or disclose the heat exchanging device having a double-wall construction configured to direct a leak fluid.
Wadkinson teaches a heat exchanging device (12) for exchanging heat from a first fluid at a first inlet temperature to a second fluid at a second inlet temperature lower than the first inlet temperature, the heat exchanging device comprising:
A first conduit (See passage for first fluid 118) for conveying the first fluid in a first downward flow direction from a first fluid inlet (84) at an upper end of the first conduit to a first fluid outlet (96) at a lower end of the first conduit (i.e. dependent upon orientation, where merely rotating the heat exchanging device of Wadkinson such that elements 86 and 94 are aligned along a vertical axis with element 86 above element 94 reads on the claimed invention) (Figure 1 and Col. 3, lines 42-52),
The first conduit including a double wall construction with an inner wall (24) and outer wall (22), the outer wall positioned concentrically radially outwardly from the inner wall and abutting thereto defining a plurality of leak channels (82) there between (Figures 1-2), the leak channels extending along the first conduit in the first downward flow direction towards the lower end of the first conduit (i.e. dependent upon orientation as noted above) (Figure 2),
A second conduit (See passage for second fluid 116) for conveying the second fluid in a second upward flow direction opposite to the first downward flow direction (i.e. dependent upon orientation as noted above) (Figure 2 and Col. 2, line 48 to Col. 3, line 3), the second conduit defined by an outer surface (34) of the outer wall (i.e. 22) of the first conduit (i.e. the passage for first fluid 118) and an inner surface (102) of an external tube (40) concentrically radially outwardly fixed from the outer wall of the first conduit (Figures 1-2), where the second fluid is conveyed in the second upward flow direction (i.e. dependent upon orientation as noted above) while in thermal contact with the first fluid through the double wall of the first conduit to transfer heat from the first fluid to the second fluid (Col. 2, line 48 to Col. 3, line 3),
Where any second fluid breaching the inner wall without necessarily breaching the outer wall, and, any first fluid breaching the outer wall without necessarily breaching the inner wall, results in leak fluid, constituted by any second fluid that has breached the inner wall or any first fluid that has breached the outer wall, entering one or more of the plurality of leak channels and being conveyed in the one or more of the plurality of leak channels in the first downward direction (i.e. dependent upon orientation as noted above) axially beyond the second conduit to facilitate detection of the leak fluid (Figures 1-2 and Col. 3, lines 14-41: The heat exchanging device is configured to detect leakage of either the first and second fluids),
Where the first conduit extends substantially longitudinally vertically from the upper end of the first conduit to the lower end of the first conduit to facilitate flow of the first fluid in the first conduit and flow of the leak fluid in the leak channels (i.e. dependent upon orientation as noted above) (Figure 2),
Where the inner wall is formed of a first metal inner pipe and the outer wall is formed of a second metal outer pipe (Col. 1, lines 36-62: Elements 20, 22, 24 each comprise metal), where the first metal inner pipe and the second metal outer pipe are selected to be thermally conductive (Col. 1, lines 36-62: Elements 20, 22, 24 are in thermal contact with each other), where a plurality of grooves (Figure 2 and Col. 4, lines 21-35: Defined by spaces between protrusions 106) are made on an outer surface of the first metal inner pipe such that when the outer surface of the first metal inner pipe is fixed in abutting relation to the inner surface of the second metal outer pipe the plurality of grooves on the outer surface of the first inner pipe and the abutting inner surface of the second metal outer pipe define the plurality of leak channels (Figure 2 and Col. 4, lines 21-35: The leak channels are defined by grooves made on either an outer surface of the first metal inner pipe or and inner surface of the second metal outer pipe),
Where the first metal inner pipe forming the inner wall defines a drain waste vent pipe with the plurality of grooves extending along the outer surface thereof such that the grooves on the outer surface of the drain waste vent pipe and the abutting inner surface of the second metal outer pipe define the plurality of leak channels (Figure 2 and Col. 4, lines 21-35: The leak channels are defined by grooves on either an outer surface of the first metal inner pipe or and inner surface of the second metal outer pipe),
Where the first metal inner pipe forming the inner wall extends axially below (i.e. dependent upon orientation as noted above) the external tube of the second conduit to facilitate connection of the drain waste vent pipe to a plumbing system (Figure 2: The first metal inner pipe has a length that extends beyond a length of the external tube),
Where the second metal outer pipe forming the outer walls terminate axially below (i.e. dependent upon orientation as noted above) the external tube of the second conduit in the first downward flow direction thereby permitting detection of the leak fluid (Figure 2 and Col. 3, lines 14-41: The second metal outer pipe has a length that extends beyond a length of the external tube), and
Where (claim 7) an external tube (40) of the second conduit is fixed a predetermined distance from an outer wall (22) of the first conduit (Figure 1) to facilitate thermal contact of the second fluid with the first fluid while the second fluid is conveyed within the second conduit and the first fluid is being conveyed in the first conduit (Figure 1).
As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to replace the heat exchanging device as disclosed by Thompson with the heat exchanging device as taught by Wadkinson et al. to improve safety and reliability of a plumbing system by configuring the plumbing system to include a heat exchanging device that configured with means enabling a user to detect a leakage of one or more fluids flowing through the heat exchanging device.
Further, while Thompson as modified by Wadkinson discloses a plumbing system including a heat exchanging device as discussed above, where Wadkinson further discloses that the first metal inner pipe and the second metal outer pipe comprise metal (Col. 1, lines 36-62: Elements 20, 22, 24 each comprise metal), Thompson as modified by Wadkinson does not explicitly teach or disclose that the first metal inner pipe and the second metal outer pipe comprise copper.
Glass teaches a heat exchanging device, comprising: at least one pipe, where the at least one pipe comprises copper (Paragraph 23), thereby facilitating heat transfer.  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the pipes of the heat exchanging device as disclosed by Thompson as modified by Wadkinson from materials as taught by Glass to improve heat transfer efficiency of a plumbing system by forming pipes that convey heat transfer fluids from materials having exceptional thermal conductivity.  Note: It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Further, while Thompson as modified by Wadkinson discloses a plumbing system including a heat exchanging device comprising leak channels as discussed above, Thompson as modified by Wadkinson does not explicitly teach or disclose that the leak channels are exposed to the atmosphere.
Byrne teaches a heat exchanging device, comprising: at least one fist conduit (16a) and leak channels (Figure 1B and Paragraph 27: See space between 16a and 20a), where the leak channels are exposed to the atmosphere (Figure 1B and Paragraph 27), and where leaking fluid is conveyed in the leak channels by gravity (Figure 1B and Paragraph 27).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the leak channels as disclosed by Thompson as modified by Wadkinson as exposed to atmosphere as taught by Byrne to reduce heat exchanging device complexity by replacing a complex leak detection means for a simple visual leak detection means since such a modification would amount to a mere omission of an element (i.e. in this case lines leading from 70 to 80 of Wadkinson).  It has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Regarding claim 4, Thompson as modified by Wadkinson discloses a heat exchanging device incorporated into a plumbing system as discussed above.  However, Thompson does not teach or disclose a heat exchanging device having leak channels with leak channel spacing.
Wadkinson teaches a heat exchanging device for exchanging heat from a first fluid at a first inlet temperature to a second fluid at a second inlet temperature lower than the first inlet temperature as discussed above (See rejection of claim 1), where Wadkinson further discloses: the plurality of leak channels extend longitudinally along the first conduit (Col. 1, lines 36-43), where the plurality of leak channels are spaced along the circumference of the first conduit with a spacing (Figure 2) and that the plurality of grooves having a depth (Figure 2) such that when the first metal inner pipe is fixed in abutting relation to the second metal outer pipe the outer surface of the inner pipe and the abutting inner surface of the outer pipe define the plurality of leak channels therebetween (Figure 2), and where Wadkinson acknowledges that the thicknesses and spacing of fins (e.g. 100, 106, and 112) as well as the thicknesses and radial spacing of tubular elements (e.g. 22, 24, 26) are determined and governed by well-known thermodynamic and hydrodynamic considerations (Col. 4, lines 7-20).  Therefore, the spacing of leak channels is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that decreasing leak channel spacing results in increased thermal transfer between the first metal inner pipe and the second metal outer pipe. Therefore, since the general conditions of the claim, i.e. that leak channel spacing is variable, were disclosed in the prior art by Wadkinson, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the leak channels as disclosed by Thompson as modified by Wadkinson with a spacing of less than 0.5 inches to improve a heat transfer capacity of a heat exchanging device by increasing thermal contact between concentrically nested pipes.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, Thompson does not teach or disclose a heat exchanging device having leak channels with leak channel depth
Wadkinson teaches a heat exchanging device for exchanging heat from a first fluid at a first inlet temperature to a second fluid at a second inlet temperature lower than the first inlet temperature as discussed above (See rejection of claim 1), where Wadkinson acknowledges that the thicknesses and spacing of fins (e.g. 100, 106, and 112) as well as the thicknesses and radial spacing of tubular elements (e.g. 22, 24, 26) are determined and governed by well-known thermodynamic and hydrodynamic considerations (Col. 4, lines 7-20).  Therefore, the depth of leak channels is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing leak channel depth results in increased cross-sectional area of leak channels (and therefore reduced pressure drop through the leak channels). Therefore, since the general conditions of the claim, i.e. that leak channel depth is variable, were disclosed in the prior art by Wadkinson, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the leak channels as disclosed by Thompson as modified by Wadkinson with depth of about one half an average thickness of the first metal pipe to improve a capability of a leak detection device to detect leaking fluid by minimizing a flow resistance of leaking fluid within leak channels.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 6, Thompson as modified by Wadkinson discloses a heat exchanging device incorporated into a plumbing system as discussed above.  However, Thompson does not teach or disclose a heat exchanging device having leak channels with leak channel spacing.
Wadkinson teaches a heat exchanging device for exchanging heat from a first fluid at a first inlet temperature to a second fluid at a second inlet temperature lower than the first inlet temperature as discussed above (See rejection of claim 1), where Wadkinson further discloses: The plurality of grooves are made on an outer surface of the drain waste valve pipe (Figure 2 and Col. 4, lines 21-35: The leak channels are defined by grooves on either an outer surface of the first metal inner pipe or and inner surface of the second metal outer pipe), and where Wadkinson acknowledges that the thicknesses and spacing of fins (e.g. 100, 106, and 112) as well as the thicknesses and radial spacing of tubular elements (e.g. 22, 24, 26) are determined and governed by well-known thermodynamic and hydrodynamic considerations (Col. 4, lines 7-20).  Therefore, the spacing of leak channels is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that decreasing leak channel spacing results in increased thermal transfer between the first metal inner pipe and the second metal outer pipe. Therefore, since the general conditions of the claim, i.e. that leak channel spacing is variable, were disclosed in the prior art by Wadkinson, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the leak channels as disclosed by Thompson as modified by Wadkinson with a spacing of less than 0.2 inches such that there are about 15 grooves along circumference per inch to improve a heat transfer capacity of a heat exchanging device by increasing thermal contact between concentrically nested pipes.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
Further, Thompson does not explicitly teach or disclose drain waste vent pipe diameter.
Wadkinson teaches a heat exchanging device for exchanging heat from a first fluid at a first inlet temperature to a second fluid at a second inlet temperature lower than the first inlet temperature as discussed above (See rejection of claim 1), where Wadkinson acknowledges that the thicknesses and spacing of fins (e.g. 100, 106, and 112) as well as the thicknesses and radial spacing (i.e. diameter) of tubular elements (e.g. 22, 24, 26) are determined and governed by well-known thermodynamic and hydrodynamic considerations (Col. 4, lines 7-20).  Therefore, the diameter of tubular elements is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing tubular element diameter results in an increased mass flow rate through a heat exchanger (i.e. increased heat transfer capacity). Therefore, since the general conditions of the claim, i.e. that drain waste vent pipe diameter is variable, were disclosed in the prior art by Wadkinson, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the drain waste vent pipe as disclosed by Thompson as modified by Wadkinson with a diameter between 2 and 4 inches to improve a heat transfer capacity of a heat exchanging device by increasing a mass flow rate of a heat transfer fluid through a heat exchanger.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 8 and 9, Thompson as modified by Wadkinson discloses a heat exchanging device incorporated into a plumbing system as discussed above, where Thompson further discloses:
A fresh water inlet (54) for receiving the fresh water fluid (Figure 5), a fresh water outlet (57) for expelling the fresh water fluid (Figure 5), a fresh water inlet vortex inducer (55) having a substantially cylindrical shape (Figures 2 and 5) and defining an inlet fluid cavity in fluid communication with a first end of the second conduit and the fresh water inlet (Figure 5), and a fresh water outlet vortex reducer (58) having a substantially cylindrical shape (Figures 2 and 5) and defining an outlet fluid cavity in fluid communication with a second end of the second conduit and the fresh water outlet (Figure 5).  However, Thompson does not teach or disclose the inlet and the outlet in the form of a tangential inlet and a tangential outlet.
Wadkinson teaches a heat exchanging device for exchanging heat from a first fluid at a first inlet temperature to a second fluid at a second inlet temperature lower than the first inlet temperature as discussed above (See rejection of claim 1),
where (claim 8) the heat exchanging device further comprises:
A first tangential inlet for receiving the first fluid (Figure 2: See line 64) and a first tangential outlet (Figure 2: See line 58) for expelling the first fluid (Figure 2),
A first inlet vortex inducer (38) defining an inlet fluid cavity (28) in fluid communication with a first end of the second conduit (Figure 2: See location where 38 and 20 connect) and the first tangential inlet (Figure 2: See location where 38 and 64 connect), the first tangential inlet extending substantially tangentially from a circumference of the first inlet vortex inducer and tangentially directing the first fluid under pressure from the first tangential inlet to the first end of the second conduit formed by the inner surface of the external tube and the outer surface of the outer wall of the first conduit (Figures 1 and 2), and
A first outlet vortex reducer (36) defining an outlet fluid cavity (26) in fluid communication with a second end of the second conduit (Figure 2: See location where 36 and 20 connect), the second end longitudinally opposed to the first end (Figure 2) for receiving the first fluid from the second end of the second conduit and expelling the first fluid substantially tangentially to a circumference of the first outlet vortex reducer to the first tangential outlet (Figure 2), and
Where (claim 9) the first inlet vortex inducer includes a first connection (Figure 2: See connection between 20 and 38) and a second connection (32) on opposite sides of the inlet fluid cavity (Figure 2),
The first connection being adapted to connect the first inlet vortex inducer to the external tube at the first end of the second conduit (Figure 2), and
The second connection being adapted to connect the first inlet vortex inducer to the outer surface of the outer wall of the first conduit axially near the second outlet (Figure 2) such that the inlet fluid cavity extends longitudinally along the outer wall of the first conduit from the first connection to the second connection (Figure 2), and
Where the first outlet vortex reducer includes a first connection (Figure 2: See connection between 20 and 36) and a second connection (30) on opposite sides of the outlet fluid cavity (Figure 2),
The first connection being adapted to connect the first outlet vortex reducer to the external tube at the second end of the second conduit (Figure 2), and
The second connection being adapted to connect the first outlet vortex reducer to the outer surface of the outer wall of the first conduit axially near the second inlet (Figure 2) such that the outlet fluid cavity extends longitudinally along the outer wall of the first conduit from the first connection to the second connection (Figure 2).
As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure an inlet and an outlet [associated with a heat exchanging device] as disclosed by Thompson in the form of a tangential inlet and tangential outlet as taught by Wadkinson et al. to improve heat exchanging device heat transfer efficiency by inducing turbulent flow of at least one fluid flowing through a heat exchanger.
Regarding claim 25, Thompson discloses a heat recovery device (e.g. 11) to be installed in a removed section (Figure 1: Defined by a region between lines 12 and 13) of drain waste vent (DWV) pipe (e.g. 34) from an existing substantially vertically extending (i.e. dependent upon orientation) section of an existing plumbing system (Figure 1, Figure 5, Col. 3, lines 36-47, and Col. 9, lines 15-16: The heat recovery device is located in a section of an existing plumbing system, where the heat recovery device is substantially aligned along a vertical direction such that waste water fluid is unpressurized and flows according to gravity),
The heat recovery device for recovering heat from a waste water (Figure 1: See waste liquid disposal) fluid passing through the DWV pipe of the existing plumbing system at a first inlet temperature (Col. 5, line 45 to Col. 6, line 16) to a fresh water fluid (Figure 1: See waste liquid disposal) at a second inlet temperature (Col. 5, line 45 to Col. 6, line 16) emanating into the existing plumbing system under pressure (Figure 1 and Col. 9, lines 5-56), said second inlet temperature being lower than the first inlet temperature (Col. 5, line 45 to Col. 6, line 16, see also Col. 1, lines 14-40), the heat exchanging device comprising:
A first conduit (defined by the DWV pipe 34) for conveying the waste water fluid through gravity flow only (Col. 3, lines 36-47 and Col. 9, lines 15-16: The waste water fluid is unpressurized and flows according to gravity) in a first downward flow direction (Figures 1, 5, and Col. 9, lines 15-16: Defined by waste water flow lines), across the removed section of DWV pipe from the existing substantially vertically extending section of the existing plumbing section (Figures 1 and 5) from a waste water fluid inlet (84) at an upper end of the first conduit to a waste water fluid outlet (96) at a lower end of the first conduit (Figures 1 and 5), and
A second conduit (defined by 43) for conveying the fresh water fluid in a second upward flow direction (Figures 1, 5, and Col. 9, lines 15-16: Defined by water supply flow lines) opposite to the first downward flow direction (Figure 2), where the fresh water fluid is conveyed under pressure (Col. 9, lines 5-56) in the second upward flow direction while in thermal contact with the waste water fluid of the first conduit to transfer heat from the waste water fluid to the fresh water fluid (Abstract).
While Thompson discloses connecting the heat exchanging device to a plumbing system (Figure 1), Thompson does not teach or disclose the heat exchanging device having a double-wall construction configured to direct a leak fluid.
Wadkinson teaches a heat exchanging device (12) for exchanging heat from a first fluid at a first inlet temperature to a second fluid at a second inlet temperature lower than the first inlet temperature, the heat exchanging device comprising:
A first conduit (See passage for first fluid 118) for conveying the first fluid in a first downward flow direction from a first fluid inlet (84) at an upper end of the first conduit to a first fluid outlet (96) at a lower end of the first conduit (i.e. dependent upon orientation, where merely rotating the heat exchanging device of Wadkinson such that elements 86 and 94 are aligned along a vertical axis with element 86 above element 94 reads on the claimed invention) (Figure 1 and Col. 3, lines 42-52),
The first conduit including a double wall construction with an inner wall (24) and outer wall (22), the outer wall positioned concentrically radially outwardly from the inner wall and abutting thereto defining a plurality of leak channels (82) there between (Figures 1-2), the leak channels extending along the first conduit in the first downward flow direction towards the lower end of the first conduit (i.e. dependent upon orientation as noted above) (Figure 2),
A second conduit (See passage for second fluid 116) for conveying the second fluid in a second upward flow direction opposite to the first downward flow direction (i.e. dependent upon orientation as noted above) (Figure 2 and Col. 2, line 48 to Col. 3, line 3), the second conduit defined by an outer surface (34) of the outer wall (i.e. 22) of the first conduit (i.e. the passage for first fluid 118) and an inner surface (102) of an external tube (40) concentrically radially outwardly fixed from the outer wall of the first conduit (Figures 1-2), where the second fluid is conveyed in the second upward flow direction (i.e. dependent upon orientation as noted above) while in thermal contact with the first fluid through the double wall of the first conduit to transfer heat from the first fluid to the second fluid (Col. 2, line 48 to Col. 3, line 3),
Where any second fluid breaching the inner wall without necessarily breaching the outer wall, and, any first fluid breaching the outer wall without necessarily breaching the inner wall, results in leak fluid, constituted by any second fluid that has breached the inner wall or any first fluid that has breached the outer wall, entering one or more of the plurality of leak channels and being conveyed in the one or more of the plurality of leak channels in the first downward direction (i.e. dependent upon orientation as noted above) axially beyond the second conduit to facilitate detection of the leak fluid (Figures 1-2 and Col. 3, lines 14-41: The heat exchanging device is configured to detect leakage of either the first and second fluids),
Where the first conduit extends substantially longitudinally vertically from the upper end of the first conduit to the lower end of the first conduit to facilitate flow of the first fluid in the first conduit and flow of the leak fluid in the leak channels (i.e. dependent upon orientation as noted above) (Figure 2),
Where the inner wall is formed of a first metal inner pipe and the outer wall is formed of a second metal outer pipe (Col. 1, lines 36-62: Elements 20, 22, 24 each comprise metal), where the first metal inner pipe and the second metal outer pipe are selected to be thermally conductive (Col. 1, lines 36-62: Elements 20, 22, 24 are in thermal contact with each other), where a plurality of grooves (Figure 2 and Col. 4, lines 21-35: Defined by spaces between protrusions 106) are made on an outer surface of the first metal inner pipe such that when the outer surface of the first metal inner pipe is fixed in abutting relation to the inner surface of the second metal outer pipe the plurality of grooves on the outer surface of the first inner pipe and the abutting inner surface of the second metal outer pipe define the plurality of leak channels (Figure 2 and Col. 4, lines 21-35: The leak channels are defined by grooves made on either an outer surface of the first metal inner pipe or and inner surface of the second metal outer pipe),
Where the first metal inner pipe forming the inner wall defines a drain waste vent pipe with the plurality of grooves extending along the outer surface thereof such that the grooves on the outer surface of the drain waste vent pipe and the abutting inner surface of the second metal outer pipe define the plurality of leak channels (Figure 2 and Col. 4, lines 21-35: The leak channels are defined by grooves on either an outer surface of the first metal inner pipe or and inner surface of the second metal outer pipe),
Where the first metal inner pipe forming the inner wall extends axially below (i.e. dependent upon orientation as noted above) the external tube of the second conduit to facilitate connection of the drain waste vent pipe to a plumbing system (Figure 2: The first metal inner pipe has a length that extends beyond a length of the external tube),
Where the second metal outer pipe forming the outer walls terminate axially below (i.e. dependent upon orientation as noted above) the external tube of the second conduit in the first downward flow direction thereby permitting detection of the leak fluid (Figure 2 and Col. 3, lines 14-41: The second metal outer pipe has a length that extends beyond a length of the external tube), and
As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to replace the heat exchanging device as disclosed by Thompson with the heat exchanging device as taught by Wadkinson et al. to improve safety and reliability of a plumbing system by configuring the plumbing system to include a heat exchanging device that configured with means enabling a user to detect a leakage of one or more fluids flowing through the heat exchanging device.
Further, while Thompson as modified by Wadkinson discloses a plumbing system including a heat exchanging device as discussed above, where Wadkinson further discloses that the first metal inner pipe and the second metal outer pipe comprise metal (Col. 1, lines 36-62: Elements 20, 22, 24 each comprise metal), Thompson as modified by Wadkinson does not explicitly teach or disclose that the first metal inner pipe and the second metal outer pipe comprise copper.
Glass teaches a heat exchanging device, comprising: at least one pipe, where the at least one pipe comprises copper (Paragraph 23), thereby facilitating heat transfer.  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the pipes of the heat exchanging device as disclosed by Thompson as modified by Wadkinson from materials as taught by Glass to improve heat transfer efficiency of a plumbing system by forming pipes that convey heat transfer fluids from materials having exceptional thermal conductivity.  Note: It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Further, while Thompson as modified by Wadkinson discloses a plumbing system including a heat exchanging device comprising leak channels as discussed above, Thompson as modified by Wadkinson does not explicitly teach or disclose that the leak channels are exposed to the atmosphere.
Byrne teaches a heat exchanging device, comprising: at least one fist conduit (16a) and leak channels (Figure 1B and Paragraph 27: See space between 16a and 20a), where the leak channels are exposed to the atmosphere (Figure 1B and Paragraph 27), and where leaking fluid is conveyed in the leak channels by gravity (Figure 1B and Paragraph 27).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the leak channels as disclosed by Thompson as modified by Wadkinson as exposed to atmosphere as taught by Byrne to reduce heat exchanging device complexity by replacing a complex leak detection means for a simple visual leak detection means since such a modification would amount to a mere omission of an element (i.e. in this case lines leading from 70 to 80 of Wadkinson).  It has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Regarding claim 26, Thompson as modified by Wadkinson and Glass discloses (i) a plumbing system including at least one fluid flowing based on gravity alone, (ii) a heat exchanging device comprising leak channels, and (iii) known materials as discussed above, where Thompson further discloses:
An upper (i.e. dependent upon orientation) mechanical joint (e.g. 59) for connecting the waste water fluid inlet at an upper (i.e. dependent upon orientation) end of the first conduit to an upper (i.e. dependent upon orientation) end of the removed portion of the existing substantially vertically extending section of the existing plumbing system (Figure 1, Figure 5, Col. 3, lines 36-47, and Col. 9, lines 15-16: The heat recovery device is located in a section of an existing plumbing system, where the heat recovery device is substantially aligned along a vertical direction such that waste water fluid is unpressurized and flows according to gravity),
A lower (i.e. dependent upon orientation) mechanical joint (e.g. 56) for connecting the waste water fluid outlet at a lower (i.e. dependent upon orientation) end of the first conduit to a lower (i.e. dependent upon orientation) end of the removed portion of the existing substantially vertically extending section of the existing plumbing system (Figure 1, Figure 5, Col. 3, lines 36-47, and Col. 9, lines 15-16: The heat recovery device is located in a section of an existing plumbing system, where the heat recovery device is substantially aligned along a vertical direction such that waste water fluid is unpressurized and flows according to gravity), and
Where the waste water will enter the waste water inlet through the upper end of the removed portion of the vertically extending section of the existing plumbing system, (Figures 1 and 5), and where the 
Waste water will be expelled through the waste water outlet at the lower end of the first conduit to continue through the lower end of the removed portion of the vertically extending section of the existing plumbing system (Figures 1 and 5) by gravity alone (Col. 3, lines 36-47 and Col. 9, lines 15-16: The waste water fluid is unpressurized and flows according to gravity).
Regarding claim 27, Thompson as modified by Wadkinson and Glass discloses (i) a plumbing system including at least one fluid flowing based on gravity alone, (ii) a heat exchanging device comprising leak channels, and (iii) known materials as discussed above, where Thompson further discloses:
The upper mechanical joint connects the DWV pipe of the first conduit to the upper end of the removed portion of the existing DWV pipe of the existing plumbing system (Figures 1 and 5),1, 4, 
The lower mechanical joint connects the DWV pipe of the first conduit to the lower end of the removed portion of the existing DWV pipe of the existing plumbing system (Figures 1 and 5), and
Where the first metal inner pipe forming the inner wall and comprising the DWV pipe substantially replaces the DWV pipe of the existing system across the first conduit to decrease the interruption of the flow of the waste water through the device (Figures 1 and 5 of Thompson: The heat exchanging device in combination with a plumbing system as disclosed by Thompson as modified by Wadkinson and Glass is structurally indistinguishable from a system in which (i) a section of plumbing is removed and (ii) the section of plumbing that is removed is replaced by a heat exchanging device as disclosed by Thompson as modified by Wadkinson and Glass).
Regarding claim 30, Thompson discloses a plumbing system comprising: a hot water tank (14) for heating fresh water fluid (Col. 11, lines 4-14) and a heat recovery device (11), where the heat recovery device comprises:
a heat recovery device (i.e. 11) to be installed in a removed section (Figure 1: Defined by a region between lines 12 and 13) of drain waste vent (DWV) pipe (e.g. 34) from an existing substantially vertically extending (i.e. dependent upon orientation) section of an existing plumbing system (Figure 1, Figure 5, Col. 3, lines 36-47, and Col. 9, lines 15-16: The heat recovery device is located in a section of an existing plumbing system, where the heat recovery device is substantially aligned along a vertical direction such that waste water fluid is unpressurized and flows according to gravity),
The heat recovery device for recovering heat from a waste water (Figure 1: See waste liquid disposal) fluid passing through the DWV pipe of the existing plumbing system at a first inlet temperature (Col. 5, line 45 to Col. 6, line 16) to a fresh water fluid (Figure 1: See waste liquid disposal) at a second inlet temperature (Col. 5, line 45 to Col. 6, line 16) emanating into the existing plumbing system under pressure (Figure 1 and Col. 9, lines 5-56), said second inlet temperature being lower than the first inlet temperature (Col. 5, line 45 to Col. 6, line 16, see also Col. 1, lines 14-40), the heat exchanging device comprising:
A first conduit (defined by the DWV pipe 34) for conveying the waste water fluid through gravity flow only (Col. 3, lines 36-47 and Col. 9, lines 15-16: The waste water fluid is unpressurized and flows according to gravity) in a first downward flow direction (Figures 1, 5, and Col. 9, lines 15-16: Defined by waste water flow lines), across the removed section of DWV pipe from the existing substantially vertically extending section of the existing plumbing section (Figures 1 and 5) from a waste water fluid inlet (84) at an upper end of the first conduit to a waste water fluid outlet (96) at a lower end of the first conduit (Figures 1 and 5), and
A second conduit (defined by 43) for conveying the fresh water fluid in a second upward flow direction (Figures 1, 5, and Col. 9, lines 15-16: Defined by water supply flow lines) opposite to the first downward flow direction (Figure 2), where the fresh water fluid is conveyed under pressure (Col. 9, lines 5-56) in the second upward flow direction while in thermal contact with the waste water fluid of the first conduit to transfer heat from the waste water fluid to the fresh water fluid (Abstract).
While Thompson discloses connecting the heat exchanging device to a plumbing system (Figure 1), Thompson does not teach or disclose the heat exchanging device having a double-wall construction configured to direct a leak fluid.
Wadkinson teaches a heat exchanging device (12) for exchanging heat from a first fluid at a first inlet temperature to a second fluid at a second inlet temperature lower than the first inlet temperature, the heat exchanging device comprising:
A first conduit (See passage for first fluid 118) for conveying the first fluid in a first downward flow direction from a first fluid inlet (84) at an upper end of the first conduit to a first fluid outlet (96) at a lower end of the first conduit (i.e. dependent upon orientation, where merely rotating the heat exchanging device of Wadkinson such that elements 86 and 94 are aligned along a vertical axis with element 86 above element 94 reads on the claimed invention) (Figure 1 and Col. 3, lines 42-52),
The first conduit including a double wall construction with an inner wall (24) and outer wall (22), the outer wall positioned concentrically radially outwardly from the inner wall and abutting thereto defining a plurality of leak channels (82) there between (Figures 1-2), the leak channels extending along the first conduit in the first downward flow direction towards the lower end of the first conduit (i.e. dependent upon orientation as noted above) (Figure 2),
A second conduit (See passage for second fluid 116) for conveying the second fluid in a second upward flow direction opposite to the first downward flow direction (i.e. dependent upon orientation as noted above) (Figure 2 and Col. 2, line 48 to Col. 3, line 3), the second conduit defined by an outer surface (34) of the outer wall (i.e. 22) of the first conduit (i.e. the passage for first fluid 118) and an inner surface (102) of an external tube (40) concentrically radially outwardly fixed from the outer wall of the first conduit (Figures 1-2), where the second fluid is conveyed in the second upward flow direction (i.e. dependent upon orientation as noted above) while in thermal contact with the first fluid through the double wall of the first conduit to transfer heat from the first fluid to the second fluid (Col. 2, line 48 to Col. 3, line 3),
Where any second fluid breaching the inner wall without necessarily breaching the outer wall, and, any first fluid breaching the outer wall without necessarily breaching the inner wall, results in leak fluid, constituted by any second fluid that has breached the inner wall or any first fluid that has breached the outer wall, entering one or more of the plurality of leak channels and being conveyed in the one or more of the plurality of leak channels in the first downward direction (i.e. dependent upon orientation as noted above) axially beyond the second conduit to facilitate detection of the leak fluid (Figures 1-2 and Col. 3, lines 14-41: The heat exchanging device is configured to detect leakage of either the first and second fluids),
Where the first conduit extends substantially longitudinally vertically from the upper end of the first conduit to the lower end of the first conduit to facilitate flow of the first fluid in the first conduit and flow of the leak fluid in the leak channels (i.e. dependent upon orientation as noted above) (Figure 2),
Where the inner wall is formed of a first metal inner pipe and the outer wall is formed of a second metal outer pipe (Col. 1, lines 36-62: Elements 20, 22, 24 each comprise metal), where the first metal inner pipe and the second metal outer pipe are selected to be thermally conductive (Col. 1, lines 36-62: Elements 20, 22, 24 are in thermal contact with each other), where a plurality of grooves (Figure 2 and Col. 4, lines 21-35: Defined by spaces between protrusions 106) are made on an outer surface of the first metal inner pipe such that when the outer surface of the first metal inner pipe is fixed in abutting relation to the inner surface of the second metal outer pipe the plurality of grooves on the outer surface of the first inner pipe and the abutting inner surface of the second metal outer pipe define the plurality of leak channels (Figure 2 and Col. 4, lines 21-35: The leak channels are defined by grooves made on either an outer surface of the first metal inner pipe or and inner surface of the second metal outer pipe),
Where the first metal inner pipe forming the inner wall defines a drain waste vent pipe with the plurality of grooves extending along the outer surface thereof such that the grooves on the outer surface of the drain waste vent pipe and the abutting inner surface of the second metal outer pipe define the plurality of leak channels (Figure 2 and Col. 4, lines 21-35: The leak channels are defined by grooves on either an outer surface of the first metal inner pipe or and inner surface of the second metal outer pipe),
Where the first metal inner pipe forming the inner wall extends axially below (i.e. dependent upon orientation as noted above) the external tube of the second conduit to facilitate connection of the drain waste vent pipe to a plumbing system (Figure 2: The first metal inner pipe has a length that extends beyond a length of the external tube),
Where the second metal outer pipe forming the outer walls terminate axially below (i.e. dependent upon orientation as noted above) the external tube of the second conduit in the first downward flow direction thereby permitting detection of the leak fluid (Figure 2 and Col. 3, lines 14-41: The second metal outer pipe has a length that extends beyond a length of the external tube), and
As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to replace the heat exchanging device as disclosed by Thompson with the heat exchanging device as taught by Wadkinson et al. to improve safety and reliability of a plumbing system by configuring the plumbing system to include a heat exchanging device that configured with means enabling a user to detect a leakage of one or more fluids flowing through the heat exchanging device.
Further, while Thompson as modified by Wadkinson discloses a plumbing system including a heat exchanging device as discussed above, where Wadkinson further discloses that the first metal inner pipe and the second metal outer pipe comprise metal (Col. 1, lines 36-62: Elements 20, 22, 24 each comprise metal), Thompson as modified by Wadkinson does not explicitly teach or disclose that the first metal inner pipe and the second metal outer pipe comprise copper.
Glass teaches a heat exchanging device, comprising: at least one pipe, where the at least one pipe comprises copper (Paragraph 23), thereby facilitating heat transfer.  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the pipes of the heat exchanging device as disclosed by Thompson as modified by Wadkinson from materials as taught by Glass to improve heat transfer efficiency of a plumbing system by forming pipes that convey heat transfer fluids from materials having exceptional thermal conductivity.  Note: It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Further, while Thompson as modified by Wadkinson discloses a plumbing system including a heat exchanging device comprising leak channels as discussed above, Thompson as modified by Wadkinson does not explicitly teach or disclose that the leak channels are exposed to the atmosphere.
Byrne teaches a heat exchanging device, comprising: at least one fist conduit (16a) and leak channels (Figure 1B and Paragraph 27: See space between 16a and 20a), where the leak channels are exposed to the atmosphere (Figure 1B and Paragraph 27), and where leaking fluid is conveyed in the leak channels by gravity (Figure 1B and Paragraph 27).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the leak channels as disclosed by Thompson as modified by Wadkinson as exposed to atmosphere as taught by Byrne to reduce heat exchanging device complexity by replacing a complex leak detection means for a simple visual leak detection means since such a modification would amount to a mere omission of an element (i.e. in this case lines leading from 70 to 80 of Wadkinson).  It has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Where the heat recovery device is installed in the removed section of DWV pipe from the existing substantially vertically extending section of the existing plumbing system with the first metal inner pipe forming the inner wall and comprising the DWV pipe substantially replacing the DWV pipe of the existing plumbing system (Figures 1 and 5 of Thompson: The heat exchanging device in combination with a plumbing system as disclosed by Thompson as modified by Wadkinson and Glass is structurally indistinguishable from a system in which (i) a section of plumbing is removed and (ii) the section of plumbing that is removed is replaced by a heat exchanging device as disclosed by Thompson as modified by Wadkinson and Glass) and recovers heat from the waste water fluid passing through the DWV pipe of the existing plumbing system to fresh water emanating into the existing plumbing system under pressure from an external location (Figure 1 and Col. 9, lines 15-16).
Regarding claim 31, Thompson as modified by Wadkinson and Glass discloses (i) a plumbing system including at least one fluid flowing based on gravity alone, (ii) a heat exchanging device comprising leak channels, and (iii) known materials as discussed above, where Thompson further discloses:
An upper (i.e. dependent upon orientation) mechanical joint (e.g. 59) for connecting the waste water fluid inlet at an upper (i.e. dependent upon orientation) end of the first conduit to an upper (i.e. dependent upon orientation) end of the removed portion of the existing substantially vertically extending section of the existing plumbing system (Figure 1, Figure 5, Col. 3, lines 36-47, and Col. 9, lines 15-16: The heat recovery device is located in a section of an existing plumbing system, where the heat recovery device is substantially aligned along a vertical direction such that waste water fluid is unpressurized and flows according to gravity),
A lower (i.e. dependent upon orientation) mechanical joint (e.g. 56) for connecting the waste water fluid outlet at a lower (i.e. dependent upon orientation) end of the first conduit to a lower (i.e. dependent upon orientation) end of the removed portion of the existing substantially vertically extending section of the existing plumbing system (Figure 1, Figure 5, Col. 3, lines 36-47, and Col. 9, lines 15-16: The heat recovery device is located in a section of an existing plumbing system, where the heat recovery device is substantially aligned along a vertical direction such that waste water fluid is unpressurized and flows according to gravity), and
Where the waste water will enter the waste water inlet through the upper end of the removed portion of the vertically extending section of the existing plumbing system, (Figures 1 and 5),
Where the waste water will be expelled through the waste water outlet at the lower end of the first conduit to continue through the lower end of the removed portion of the vertically extending section of the existing plumbing system (Figures 1 and 5) by gravity alone (Col. 3, lines 36-47 and Col. 9, lines 15-16: The waste water fluid is unpressurized and flows according to gravity), and
Where the heat recovery device is installed upstream of the hot water tank with respect to the fresh water fluid (Figure 1).
Regarding claim 32, Thompson as modified by Wadkinson and Glass discloses (i) a plumbing system including at least one fluid flowing based on gravity alone, (ii) a heat exchanging device comprising leak channels, and (iii) known materials as discussed above, where Thompson further discloses:
The upper mechanical joint connects the DWV pipe of the first conduit to the upper end of the removed portion of the existing DWV pipe of the existing plumbing system (Figures 1 and 5),
The lower mechanical joint connects the DWV pipe of the first conduit to the lower end of the removed portion of the existing DWV pipe of the existing plumbing system (Figures 1 and 5), and
Where the first metal inner pipe forming the inner wall and comprising the DWV pipe substantially replaces the DWV pipe of the existing system across the first conduit to decrease the interruption of the flow of the waste water through the device (Figures 1 and 5 of Thompson: The heat exchanging device in combination with a plumbing system as disclosed by Thompson as modified by Wadkinson and Glass is structurally indistinguishable from a system in which (i) a section of plumbing is removed and (ii) the section of plumbing that is removed is replaced by a heat exchanging device as disclosed by Thompson as modified by Wadkinson and Glass).

Claims 21-24, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 5,740,857), Wadkinson (US 4,228,848), Glass (US 2015/0107806), and Byrne (US 2014/0138050), and further in view of Blum (US 4,529,033).
Regarding claims 21, 22, 23, 28, and 29, Thompson as modified by Wadkinson and Glass discloses (i) a plumbing system including at least one fluid flowing based on gravity alone, (ii) a heat exchanging device comprising leak channels, and (iii) heat exchanger materials as discussed above, and while Thompson further discloses the heat exchanging device as part of an existing plumbing system (Figures 1 and 5, see also Col. 3, lines 48-65 and Col. 17, lines 13-41: The heat exchanging device is connected to section of a plumbing system), Thompson as modified by Wadkinson and Glass does not explicitly teach or disclose that the leak channels are exposed.
Blum teaches a heat exchanging device for exchanging heat from between a first fluid and a second fluid, including: a first inner pipe (200), a second outer pipe (204), and a plurality of leak channels (210), where (claim 21) termination of the second outer pipe forming an outer wall exposes the leak channels and permits a leaking fluid emanating from the leak channels to be directed on an outer surface of the first inner pipe (Figure 2 and Col. 3, line 53 to Col. 4, line 2: Leakage is detected by merely observing fluid emanating from the leak channels onto an outer surface of the first inner pipe), where (claim 22) the leak fluid is conveyed in the leak channels such that the leak fluid emanates from the leak channels on the outer surface of the first inner pipe (Figure 2 and Col. 3, line 53 to Col. 4, line 2: Leakage is detected by merely observing fluid emanating from the leak channels onto an outer surface of the first inner pipe), and where (claim 23) where the leak fluid emanating from the leak channels flows along the outer surface of the first inner pipe and is visually detectable directly below (i.e. dependent upon orientation) the device (Figure 2 and Col. 3, line 53 to Col. 4, line 2: Leakage is detected by merely observing fluid emanating from the leak channels onto an outer surface of the first inner pipe), and where (claims 28 and 29) the leak fluid emanating from the leak channels is detectable on the inner pipe of an existing plumbing system below (i.e. dependent upon orientation) a device (Figure 2 and Col. 3, line 53 to Col. 4, line 2: Leakage is detected by merely observing fluid emanating from the leak channels onto an outer surface of the first inner pipe).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the leak detection means as disclosed by Thompson as modified by Wadkinson in the form of leak detection means as taught by Blum to reduce heat exchanging device complexity by replacing a complex leak detection means for a simple visual leak detection means since such a modification would amount to a mere omission of an element (i.e. in this case lines leading from 70 to 80 of Wadkinson).  It has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Regarding claim 24, Thompson as modified by Wadkinson and Glass discloses (i) a plumbing system including at least one fluid flowing based on gravity alone, (ii) a heat exchanging device comprising leak channels, and (iii) known materials as discussed above, where Thompson further discloses:
At least one mechanical joint (e.g. 56, 59) for connecting the first inner pipe (i.e. 34) defining the inner wall of the first conduit to a removed section (Figure 1: Defined by a region between lines 12 and 13) of Drain Waste Vent pipe (DWV) pipe of an existing substantially vertically extending (i.e. dependent upon orientation) (Col. 3, lines 36-47 and Col. 9, lines 15-16: The waste water fluid is unpressurized and flows according to gravity) section of an existing plumbing system (Figures 1 and 5, see also Col. 3, lines 48-65 and Col. 17, lines 13-41: The heat exchanging device is connected to section of a plumbing system), and
Where the at least one mechanical joint connects the first inner pipe to the removed section of the DWV pipe of the vertically extending (i.e. dependent upon orientation) section of the existing plumbing system (Figures 1 and 5, see also Col. 3, lines 48-65 and Col. 17, lines 13-41: The heat exchanging device is connected to a plumbing system).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 5,740,857), Wadkinson (US 4,228,848), Glass (US 2015/0107806), and Byrne (US 2014/0138050), and further in view of Cosby (US 2012/0318483) and MacKelvie (US 2017/0167804).
Regarding claim 10, Thompson as modified by Wadkinson discloses a heat exchanging device as discussed above.  While Thompson as modified by Wadkinson discloses a second conduit extending between a fresh water inlet vortex inducer and a fresh water outlet vortex inducer (Figure 5 of Thompson for example, and Figure 1 of Wadkinson for example), Thompson as modified by Wadkinson does not teach or disclose a heat exchanging device comprising interleaved elements.
Cosby (Figure 5 for example) teaches a heat exchanging device (10), comprising at least: a first conduit (Defined by interior of 12) and a second conduit (defined by a space between 12 and 18), and a baffle system (29), where the baffle system is located within the second conduit and extending from a fresh water inlet vortex inducer (e.g. 20) to a fresh water outlet vortex reducer (e.g. 22), where the baffle system has a plurality of interleaved elements forming a cylindrical mesh with the elements alternatingly connected to each other to form a zig-zag flow path longitudinally within the second conduit from a first end of the second conduit to a second end of the second conduit (Figure 5 and Paragraphs 81-83: The baffle system is defined by a plurality of spiral or non-spiral wire strands that are woven together and fills the space defined by the second conduit, see also Figure 1 for example).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the baffle system as disclosed by Thompson as modified by Wadkinson in the form of a woven cylindrical mesh as taught by Cosby to improve heat transfer efficiency of a heat transfer system by enhancing turbulent flow of a fluid flowing within a second conduit (Paragraphs 81-83 of Cosby).
Further, while Thompson as modified by Wadkinson and Cosby discloses a heat exchanging device comprising a baffle system form of a woven cylindrical mesh, and while Thompson as modified by Wadkinson and Cosby acknowledges that the baffle system may have spirals of wire or non-spiral wound wire that fills the space defined by the second conduit (Paragraph 83 of Cosby), Thompson as modified by Wadkinson and Cosby does not explicitly teach or disclose the baffle system as including cylindrical hoops and longitudinal bars (i.e. a baffle system including circumferential and longitudinal elements).
MacKelvie teaches a heat exchanging device (100), comprising at least: a first conduit (Defined by interior of 14) and a second conduit (defined by a space between 1 and 14), and a baffle system (200), where the baffle system is located within the second conduit and extending from a fresh water inlet vortex inducer (e.g. 10) to a fresh water outlet vortex reducer (e.g. 11), where the baffle system has a plurality of interleaved cylindrical hoops and longitudinal bars forming a cylindrical mesh with the hoops alternatingly connected to radially outer and inner surfaces of the longitudinal bars to form a zig-zag flow path longitudinally within the second conduit from the first end of the second conduit to the second end of the second conduit (Figures 16-17 and Paragraphs 68-69, see also Figure 1: The baffle system is defined by a first plurality of hoop-like wire elements that extend circumferentially about the second conduit that are interwoven with a second plurality of bar-like wire elements that extend longitudinally within the second conduit).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the woven cylindrical mesh as disclosed by Thompson as modified by Wadkinson and Cosby in the form of interwoven hoops and bars as taught by MacKelvie to improve heat transfer efficiency of a heat transfer system by enhancing turbulent flow of a fluid flowing within a second conduit (Paragraphs 68-69 of MacKelvie).

Response to Arguments
Regarding the statements on page 11, lines 2-11:
Applicant’s statements regarding the amended application are noted.
Regarding the arguments on page 11, lines 12-18:
Applicant’s amendment overcomes the 35 USC 112 rejections of record.  However, the amendment appears to introduce new indefiniteness.

Regarding the arguments on page 11, line 19 to page 12, line 4:
Applicant alleges that the cited art does not teach or disclose the claimed invention in that Wadkinson and Thompson do not teach or disclose flow of waste water fluid by gravity only.  Applicant's arguments have been fully considered but they are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
However, and as noted in the 35 USC 103 rejections above, Thompson discloses a first conduit (defined by 34) for conveying the waste water fluid through gravity flow only as recited in the claims (Col. 3, lines 36-47 and Col. 9, lines 15-16: The waste water fluid is unpressurized and flows according to gravity).
Regarding the arguments on page 12, lines 5-25:
Applicant alleges that the cited art does not teach or disclose the claimed invention in that Wadkinson and Thompson do not teach or disclose leak channels exposed to atmosphere.  Applicant's arguments have been fully considered but they are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
Applicant also alleges that the cited art does not teach or disclose the claimed invention in that Wadkinson and Thompson do not teach or disclose use of DWV copper pipe for the inner wall of the first conduit to facilitate installation of the device into an existing pluming system.  Applicant's arguments have been fully considered but they are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
However, and as noted in the 35 USC 103 rejections above, a heat exchanging device in combination with a plumbing system as disclosed by Thompson as modified by Wadkinson and Glass is structurally indistinguishable from a system in which (i) a section of plumbing is removed and (ii) the section of plumbing that is removed is later replaced by a heat exchanging device as disclosed by Thompson as modified by Wadkinson and Glass.
Regarding the arguments on page 12, line 26 to page 13, line 14:
Applicant alleges that the cited art does not teach or disclose the claimed invention in that Wadkinson and Thompson do not teach or disclose installing a heat recovery device in a removed section of pipe in an existing plumbing system.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above (see “Regarding the arguments on page 12, line 26 to page 13, line 14”).
Regarding the arguments on page 13, lines 15-25:
Applicant alleges that the cited art does not teach or disclose the claimed invention in that Wadkinson and Thompson do not teach or disclose upper and lower mechanical joints configured to enable a heat recovery device in a removed section of pipe in an existing plumbing system.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above (see “Regarding the arguments on page 12, line 26 to page 13, line 14”).
Regarding the arguments on page 13, line 26 to page 14, line 5:
Applicant alleges that the cited art does not teach or disclose the claimed invention in that Wadkinson and Thompson do not teach or disclose leak channels exposed to atmosphere.  Applicant's arguments have been fully considered but they are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
Applicant also alleges that the cited art does not teach or disclose the claimed invention in that Wadkinson and Thompson do not teach or disclose at least one mechanical joint configured to enable a heat recovery device in a removed section of pipe in an existing plumbing system.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above (see “Regarding the arguments on page 12, line 26 to page 13, line 14”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763